In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition involving an expedited election matter. Upon consideration thereof,
It is ordered by the court, sua sponte, that the briefing in this ease shall proceed as follows: Respondent shall file an answer by February 26, 2008; and both parties shall file their merit briefs and evidence by February 28, 2008. The Clerk shall refuse to file any requests for extension of time. It is further ordered that service of documents shall be personal, facsimile, or email transmission as required by S.Ct.Prac.R. XIV(2)(B)(3).